On November 6, 2013, the Defendant was sentenced for Charge I: Criminal Distribution of Dangerous Drugs, a felony, in violation of Section 46-9-101(4), MCA committed to Montana Department of Corrections for Thirty (30) years of which Twentyfive (25) years are suspended on conditions set forth in the Judgment and Commitment, this sentence shall run concurrently with the sentences in Cause No. DC-13-27; Charge H: Criminal Possession of Dangerous Drugs With The Intent to Distribute, a felony, in violation of Section45-9-103(3), MCA, committed to Montana Department of Corrections for Five (5) years, all of which is suspended on conditions set forth in the Judgment and Commitment, to run concurrently with the sentences in Cause No. DC-13-27 and Charge I of Cause No. DC-13-103; and Charge IK: Use or Possession of Property Subject to Criminal Forfeiture, a felony, in violation of Section 45-9-206(1), MCA committed to Montana Department of Corrections for Five (5) years, all of which is suspended on the conditions set forth in the Judgment and Commitment, to run concurrently with the sentences in Cause No. DC-13-27 and Charges I and II of Cause No. DC-13-103.
On February 27,2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
*12DATED this 31st day of March, 2014.
The Defendant was present and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was represented by Thorin Geist, Deputy Ravalli County Attorney.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 27th day of February, 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.